Exhibit 10.23

SEVERANCE PROTECTION AGREEMENT

SEVERANCE PROTECTION AGREEMENT dated                     , 20     , by and
between General Dynamics Corporation, a Delaware corporation (the “Company”),
and                      (the “Executive”).

The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of the Company
exists and that the threat or occurrence of a Change in Control may result in
the distraction of its key management personnel because of the uncertainties
inherent in such a situation.

The Board has determined that it is essential and in the best interests of the
Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.

In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company desires to enter into this Agreement to provide the Executive with
certain benefits in the event the Executive’s employment is terminated as a
result of, or in connection with, a Change in Control.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

Section 1. Definitions. For purposes of this Agreement, the following terms have
the meanings set forth below:

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) reimbursement for all reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (c) all vacation pay and (d) all bonuses and incentive compensation (other
than the Pro Rata Bonus).

“Base Amount” means the greater of the Executive’s annual base salary (a) at the
rate in effect on the Termination Date and (b) at the highest rate in effect at
any time during the 180-day period prior to a Change in Control, and will
include all amounts of the Executive’s base salary that are deferred under any
qualified or non-qualified employee benefit plan of the Company or any other
agreement or arrangement.

“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Bonus Amount” means the greater of (a) the annual bonus paid or payable to the
Executive pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year ending immediately prior to the fiscal
year in which the Termination Date occurs or (b) the average of the annual bonus
paid or payable to the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of each of the three fiscal years ending
immediately prior to the fiscal year in which the Termination Date occurs (or,
if higher, ending in respect of each of the three fiscal years ending
immediately prior to the year in which the Change in Control occurs).

“Cause” for the termination of the Executive’s employment with the Company will
be deemed to exist if the Executive has been convicted of a felony or if the
Board determines by a resolution adopted in good faith by at least two-thirds of
the Board that the Executive has (a) intentionally and continually failed to
perform in all material respects the Executive’s reasonably assigned duties with
the Company (other than a failure resulting from the Executive’s incapacity due
to physical or mental disability or illness or from the Executive’s assignment
of duties that would constitute Good Reason for the Executive’s termination of
employment with the Company) which failure has continued for a period of at
least 30 days after a written notice of demand for performance has been
delivered to the Executive specifying the manner in which the Executive has
failed in all material respects to so perform or (b) intentionally engaged in
conduct which is demonstrably and materially injurious to the Company; provided
that no termination of the Executive’s employment will be for Cause as set forth
in clause (b) hereof unless (i) there has been delivered to the Executive a
written notice specifying in reasonable detail the conduct of the Executive of
the type described in clause (b) and (ii) the Executive has been provided an
opportunity to be heard in person by the Board (with the assistance of the
Executive’s counsel if the Executive so desires). No act, nor failure to act, on
the Executive’s part will be considered intentional unless the Executive has
acted, or failed to act, with a lack of good faith and with a lack of reasonable
belief that the Executive’s action or failure to act was in or not opposed to
the best interests of the Company.

“Change in Control” means any following events:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company by any Person who immediately after such acquisition
is the Beneficial Owner of 40% or more of the combined voting power of the
Company’s then outstanding voting securities; provided that in determining
whether a Change in Control has occurred, voting securities which are acquired
by (i) an employee benefit plan (or a trust forming a part thereof) maintained
by the Company or any Subsidiary of the Company, (ii) the Company or any
Subsidiary of the Company, (iii) any Person that, pursuant to Rule 13d-1
promulgated under the Securities Exchange Act, is permitted to, and actually
does, report its beneficial ownership of voting securities of the Company on
Schedule 13G (or any successor Schedule) (a “13G Filer”) (provided that, if any
13G Filer subsequently becomes required to or does report its Beneficial

 

2



--------------------------------------------------------------------------------

Ownership of voting securities of the Company on Schedule 13D (or any successor
Schedule) then such Person shall be deemed to have first acquired, on the first
date on which such Person becomes required to or does so file, Beneficial
Ownership of all voting securities of the Company Beneficially Owned by it on
such date, (iv) any Person in connection with a Non-Control Transaction (as
hereinafter defined) or (v) any acquisition by an underwriter temporarily
holding Company securities pursuant to an offering of such securities, will not
constitute an acquisition which results in a Change in Control;

(b) Consummation of:

(i) a merger, consolidation or reorganization involving the Company, or any
direct or indirect Subsidiary of the Company, unless:

(A) the stockholders of the Company immediately before such merger,
consolidation or reorganization will own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) or any parent thereof in substantially the same proportion as
their ownership of the voting securities of the Company immediately before such
merger, consolidation or reorganization;

(B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute a majority of the members of the board of directors of
the Surviving Corporation (or parent thereof); and

(C) no Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, any Schedule 13G Filer, the Surviving Corporation, any Subsidiary or
parent of the Surviving Corporation, or any Person who, immediately prior to
such merger, consolidation or reorganization, was the Beneficial Owner of 40% or
more of the then outstanding voting securities of the Company) is the Beneficial
Owner of 40% or more of the combined voting

 

3



--------------------------------------------------------------------------------

power of the Surviving Corporation’s then outstanding voting securities.

(D) a transaction described in clauses (A) through (C) above is referred to
herein as a “Non-Control Transaction”; or

(ii) the complete liquidation or dissolution of the company.

(iii) a sale or other disposition of all or substantially all of the assets of
the Company to an entity (other than to an entity (A) of which at least 50% of
the combined voting power of the outstanding voting securities are owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportion as their ownership of the voting securities of the Company, (B) a
majority if the board of directors of which is comprised of the individuals who
were members of the Board immediately prior to the execution of the agreement
providing for such sale or disposition and (C) of which no Person (other than
the Company, any Subsidiary of the Company, any employee benefit plan (or any
trust forming a part thereof) maintained by the Company or any of its
Subsidiaries, any Schedule 13G Filer, the Surviving Corporation, any Subsidiary
or parent of the Surviving Corporation, or any Person who, immediately prior to
such merger, consolidation or reorganization, was the Beneficial Owner of 40% or
more of the then outstanding voting securities of the Company) has Beneficial
Ownership of 40% or more of the combined voting power of the entity’s
outstanding voting securities.

(c) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”), cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date first written above whose election, or nomination for election by Company
stockholders, was approved by a vote of two-thirds of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, unless any such individual’s initial
assumption of office occurs as a result of either an actual or threatened
election contest (including, but not limited to, a consent solicitation).

(d) Notwithstanding the foregoing, a Change in Control will not be deemed to
occur solely because any Person (a “Subject Person”) acquires Beneficial
Ownership of more than the permitted amount of the

 

4



--------------------------------------------------------------------------------

outstanding voting securities of the Company as a result of the acquisition of
voting securities by the Company which, by reducing the number of voting
securities outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Person, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
voting securities which increases the percentage of the then outstanding voting
securities Beneficially Owned by the Subject Person, then a Change in Control
will be deemed to have occurred.

(e) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment with the Company is terminated prior to a Change in
Control and the Executive reasonably demonstrates that such termination (i) was
at the request of a Person who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise occurred
in connection with, or in anticipation of, a Change in Control, then for all
purposes of this Agreement, the date of such Change in Control with respect to
the Executive will mean the date immediately prior to the date of such
termination of the Executive’s employment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means General Dynamics Corporation, a Delaware corporation, and
includes its Successors.

“Continuation Period” has the meaning set forth in Section 3.1(b)(iii).

“Disability” means a physical or mental disability or illness which
substantially impairs the Executive’s ability to perform the Executive’s regular
duties with the Company for a period of 180 consecutive days or for a period of
270 days in any 365-day period.

“Good Reason” means the occurrence after a Change in Control of any of the
events or conditions described in clauses (a) through (h) hereof:

(a) any (i) change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from the
Executive’s status, title, position or responsibilities as in effect at any time
within 180 days preceding the date of the Change in Control or at any time

 

5



--------------------------------------------------------------------------------

thereafter, (ii) assignment to the Executive of duties or responsibilities
which, in the Executive’s reasonable judgment, are inconsistent with the
Executive’s status, title, position or responsibilities as in effect at any time
within 180 days preceding the date of the Change in Control or at any time
thereafter, (iii) removal of the Executive from or failure to reappoint or
reelect the Executive to any of such offices or positions, or (iv) in the case
of an Executive who is an executive officer of the Company a significant portion
of whose responsibilities relate to the Company’s status as a public company,
the failure of such Executive to continue to serve as an executive officer of a
public company, in each case except in connection with the termination of the
Executive’s employment for Disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;

(b) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which the Executive is entitled within
five days after the date when due;

(c) the imposition of a requirement that the Executive be based (i) at any place
outside a 50-mile radius from the Executive’s principal place of employment
immediately prior to the Change in Control or (ii) at any location other than
the Company’s corporate headquarters or, if applicable, the headquarters of the
business unit by which he was employed immediately prior to the Change in
Control, except, in each case, for reasonably required travel on Company
business which is not materially greater in frequency or duration than prior to
the Change in Control;

(d) the failure by the Company to (i) continue in effect (without reduction in
benefit level or reward opportunities and without unreasonably establishing or
modifying any performance or other criteria used to determine reward levels) any
material compensation or employee benefit plan in which the Executive was
participating at any time within 180 days preceding the date of the Change in
Control or at any time thereafter, unless such plan is replaced with a plan that
provides substantially equivalent compensation or benefits to the Executive or
(ii) provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within 180 days preceding the
date of the Change in Control or at any time thereafter;

(e) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy with respect to the Company, which petition is not
dismissed within 60 days;

(f) any material breach by the Company of any provision of this Agreement;

 

6



--------------------------------------------------------------------------------

(g) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of this Agreement; or

(h) the failure of the Company to obtain, as contemplated in Section 6, an
agreement, reasonably satisfactory to the Executive, from any Successor to
assume and agree to perform this Agreement.

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder if it results from an isolated,
insubstantial and inadvertent action not taken by the Company in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive.

“Notice of Termination” means a written notice from the Company or the Executive
of the termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

“Person” has the meaning as used in Section 13(d) or 14(d) of the Securities
Exchange Act, and will include any “group” as such term is used in such
sections.

“Pro Rata Bonus” means an amount equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of days elapsed in the then
fiscal year through and including the Termination Date and the denominator of
which is 365.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

“Supplemental Retirement Benefit” will mean the lump sum actuarial equivalent of
the aggregate retirement benefit the Executive would have been entitled to
receive under the Company’s supplemental and other retirement plans, including
the General Dynamics Corporation Retirement Plan for Salaried Employees (the
“Pension Plan”), and if applicable, an individual retirement benefit agreement
with the Company or any of its Subsidiaries. For purposes of the foregoing, the
“actuarial equivalent” will be determined in accordance with the actuarial
assumptions used for the calculation of benefits under the Pension Plan as
applied immediately prior to the Termination Date in accordance with past
practices.

 

7



--------------------------------------------------------------------------------

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason, five days after
the date the Notice of Termination is received by the Company, and (c) in all
other cases, the date specified in the Notice of Termination; provided that if
the Executive’s employment is terminated by the Company for Cause or due to
Disability, the date specified in the Notice of Termination will be at least 30
days after the date the Notice of Termination is given to the Executive.

“Window Period” has the meaning set forth in Section 3.1(a).

Section 2. Term of Agreement. The term of this Agreement (the “Term”) will
commence on the date hereof and will continue in effect until December 31, 2009;
provided that on December 31, 2009 and each anniversary of such date thereafter,
the Term shall automatically be extended for one additional year unless, not
later than October 1 of such year, the Company or the Executive shall have given
notice not to extend the Term; and further provided that in the event a Change
in Control occurs during the Term, the Term will be extended to the date 24
months after the date of the occurrence of such Change in Control.

Section 3. Termination of Employment.

3.1 If, during the Term, the Executive’s employment with the Company is
terminated within 24 months following a Change in Control, the Executive will be
entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause or Disability, (ii) by reason of the Executive’s death or
(iii) by the Executive other than for Good Reason and other than during the
60-day period commencing on the first anniversary of the date of the occurrence
of a Change in Control (the “Window Period”), the Company will pay to the
Executive the Accrued Compensation and, if such termination is other than by the
Company for Cause, a Pro Rata Bonus.

(b) If the Executive’s employment with the Company is terminated for any reason
other than as specified in Section 3.1(a) or during the Window Period, the
Executive will be entitled to the following:

(i) the Company will pay the Executive all Accrued Compensation and a Pro Rata
Bonus;

(ii) the Company will pay the Executive as severance pay, and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to [1.5 – 2.99] times the sum of (A) the Base
Amount and (B) the Bonus Amount;

 

8



--------------------------------------------------------------------------------

(iii) for a period of [18 – 36] months (the “Continuation Period”), the Company
will at its expense continue on behalf of the Executive and the Executive’s
dependents and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits provided (A) to the Executive at any time during the
180-day period prior to the Change in Control or at any time thereafter or
(B) to other similarly situated executives who continue in the employ of the
Company during the Continuation Period. The coverage and benefits (including
deductibles and costs) provided in this Section 3.1(b)(iii) during the
Continuation Period will be no less favorable to the Executive and the
Executive’s dependents and beneficiaries than the most favorable of such
coverage and benefits during any of the periods referred to in clauses (A) and
(B) above. The Company’s obligation hereunder with respect to the foregoing
benefits will be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Company may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the coverages and benefits of the combined
benefit plans are no less favorable to the Executive than the coverages and
benefits required to be provided hereunder. This Section 3.1(b) will not be
interpreted so as to limit any benefits to which the Executive or the
Executive’s dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including retiree medical and life
insurance benefits;

(iv) the Company will pay in a single payment an amount in cash equal to the
excess of (A) the Supplemental Retirement Benefit determined as if (1) the
Executive had an additional [18 – 36] months of age and service credit, (2) the
Executive’s annual compensation during such period had been equal to the
Executive’s Base Salary and the Bonus Amount, (3) the Company had made employer
contributions to each defined contribution plan in which the Executive was a
participant at the Termination Date in an amount equal to the amount of such
contribution for the plan year immediately preceding the Termination Date and
(4) the Executive had been fully vested in the Executive’s benefit under each
retirement plan in which the Executive was a participant, over (B) the lump sum
actuarial equivalent of the aggregate retirement benefit the

 

9



--------------------------------------------------------------------------------

Executive is actually entitled to receive under such retirement plans;

(v) the Company shall credit the Executive with [18 – 36] months of additional
age and service credit for purposes of qualifying for any post-retirement health
or welfare benefits provided by the Company as in effect immediately prior to
the Termination Date or, if more favorable to the Executive, as in effect at the
time of the Change in Control or at any time thereafter prior to the Termination
Date;

(vi) the Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of 12 months or, if earlier, until the
first acceptance by the Executive of an offer of employment; and

(vii) The Company shall reimburse the Executive for financial counseling and tax
planning service costs incurred within [12 – 36] months following the
Termination Date; provided that the aggregate cost of such financial counseling
and tax planning services shall not exceed $10,000 in any calendar year.

(c) The amounts provided for in Section 3.1(a) and Sections 3.1(b)(i), (ii) and
(iv) will be paid in a single lump sum cash payment by the Company to the
Executive within five days after the Termination Date. Notwithstanding anything
to the contrary in this Agreement, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid on the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code. Any
amount the payment of which is delayed in accordance with the preceding sentence
shall be paid with interest at an annual rate equal to the prime rate (as
determined by the Northern Trust Company of Chicago from time to time) from the
date on which such amount would otherwise have been paid until the actual date
of payment.

(d) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive

 

10



--------------------------------------------------------------------------------

in any subsequent employment except as specifically provided in
Section 3.1(b)(iii) and 3.1(b)(vi).

(e) Notwithstanding anything in this Agreement to the contrary, the Executive
shall not be entitled to the payments or benefits provided in this Section 3.1
until the Executive has incurred a “separation from service” under Section 409A
of the Code.

3.2 The compensation to be paid to the Executive pursuant to Sections 3.1(a),
3.1(b)(i) and 3.1(b)(ii) of this Agreement will be in lieu of any similar
severance or termination compensation to which the Executive may be entitled
under any other Company severance or termination agreement, plan, program,
policy, practice or arrangement. With respect to any other compensation and
benefit to be paid or provided to the Executive pursuant to this Section 3. The
Executive’s entitlement to any compensation or benefits of a type not provided
in this Agreement will be determined in accordance with the Company’s employee
benefit plans and other applicable programs, policies and practices as in effect
from time to time.

Section 4. Notice of Termination. Following a Change in Control, any purported
termination of the Executive’s employment by the Company will be communicated by
a Notice of Termination to the Executive. For purposes of this Agreement, no
such purported termination will be effective without such Notice of Termination.

Section 5. Successors; Binding Agreement. This Agreement will be binding upon
and will inure to the benefit of the Company and its Successors, and the Company
will require any Successors to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Neither this Agreement nor any right or interest hereunder will be assignable or
transferable by the Executive or by the Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement will inure to the benefit of and be enforceable by the Executive’s
legal representatives.

Section 6. Fees and Expenses. The Company will pay as they become due all legal
fees and related expenses (including the costs of experts) incurred by the
Executive as a result of (a) the Executive’s termination of employment
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination of employment) and (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits. Such payments shall be made no later
than the last day of the Executive’s taxable year following the taxable year in
which the fee or expense was incurred.

Section 7. Retirement Benefit Agreement. Upon the occurrence of a Change in
Control, any benefits under an individual retirement benefit agreement between
the Company and the Executive to which the Executive would be entitled to

 

11



--------------------------------------------------------------------------------

upon an involuntary termination of the Executive’s employment by the Company
other than for cause shall become fully vested and shall, notwithstanding
anything in such agreement to the contrary, be nonforfeitable under any
circumstances.

Section 8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company will be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications will be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address will be effective only upon receipt.

Section 9. Nonexclusivity of Rights. Nothing in this Agreement will prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company for which the
Executive may qualify, nor will anything herein limit or reduce such rights as
the Executive may have under any other agreements with the Company (except for
any severance or termination agreement). Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan or program
of the Company will be payable in accordance with such plan or program, except
as specifically modified by this Agreement.

Section 10. No Set-Off. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder will
not be affected by any circumstances, including any right of set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others.

Section 11. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

Section 12. Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement will be brought and maintained in a court of competent
jurisdiction in New Castle County in the State of Delaware.

 

12



--------------------------------------------------------------------------------

Section 13. Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

Section 14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to severance protection in connection with a Change in Control.

Section 16. Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement until the Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to Executive under this Agreement
shall be paid to the Executive on or before the last day of the year following
the year in which the expense was incurred and the amount of expenses eligible
for reimbursement (and in-kind benefits provided to the Executive) during any
one year may not effect amounts reimbursable or provided in any subsequent year.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

GENERAL DYNAMICS CORPORATION

 

--------------------------------------------------------------------------------

Name: Title:

 

--------------------------------------------------------------------------------

[Executive’s Name]

 

14